DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-20 (particularly due to independent claims 1 and 15, as well as claim 11) under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weithorn in view of Xu et al. (CN 102398868 A) (to be discussed below).
Regarding Claim 11, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weithorn in view of Yoon (KR 20040058808 A) (to be discussed below)

Applicant's arguments filed 05/31/2022, specifically regarding dependent claims 2, 4, 5, 11, 13, and 14 have been fully considered but they are not persuasive. 
Regarding Claims 2 and 4, Applicant argues that the cited references do not teach or suggest a weather model modeling a plurality of different atmospheric states. However, a weather report/forecast by definition is model of a plurality of observed/predicted atmospheric conditions.
Regarding Claim 5, Applicant argues that the cited references do not teach or suggest generating a user interface with a weather criterion user input mechanism and a worksite action user input mechanism. However, Weithorn discloses a user interface that allows an operator to both view and manipulate worksite actions and limitations (Weithorn [0040]).
Regarding Claim 13, Applicant argues the cited references do not teach or suggest aggregating a plurality of different atmospheric states defined in the alleged weather model and determination an effect of worksite conditions based on the aggregated atmosphere states, on a component of the mobile work machine. However the NWA and NOAA reports are aggregated weather reports of various atmospheric conditions. Weithorn then uses at least the wind information to determine its effect on the boom assembly of the crane (Weithorn [0027] and Table 1).
Regarding Claim 14, in response to applicant's argument that there is no motivation or rationale to incorporate the features of de Kontz into the Wiethorn reference which is directed to crane risk, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). De Kontz is drawn to worksite actions based on conditions at the worksite. The only limitation of de Kontz being incorporated into Weithorn is de Kontz teaching of determining an order for completion of worksite tasks based on the conditions at the worksite.


Applicant’s arguments, see page 8, filed 05/31/2022, with respect to rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 7-14 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9, 11-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weithorn (US 20210032080 A1) in view of Xu et al. (CN 102398868 A), hereinafter "Xu".

Regarding Claim 1, Weithorn teaches a worksite control system comprising: 
conditional rule generation logic (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits. In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. The weather issues monitored may also include lightning warnings. Note that the plurality of thresholds (rules) are dependent on crane configuration and weather conditions) configured to:
receive a weather criterion user input that defines an input weather criterion (Wiethorn [0040] The UI interaction and generation module 252 generates a user interface that allows the end user to specify parameters that may be utilized to generate various reports and notifications.; also see Fig. 6 252 and 274, and Fig. 7 312; note that the weather input criterion or rules must be provided in order to properly use the weather data);
receive a worksite action user input that defines a worksite action (Wiethorn [0040] The office/ticket data 272 may also include information about job assignments, including having input data on specific questions based on limitation containment in accordance with applicable local, state, and national standards. Such job input information may also include the job ticket specifying a job number and job name assignment. An operator may be assigned to a job number and job name assignment and the smart device being utilized by the operator may be employed to answer a series of questions concerning the need for riggers, signal person, and/or lift director.; also see Fig. 7 302);
generate a conditional rule based on the weather criterion user input and the worksite action user input, wherein the conditional rule maps the input weather criterion to the worksite action (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits. Note that the action of sending a notification will be issued to the crane/operator is mapped to wind conditions, so that an appropriate action can be taken by the crane/operator);
a communication system configured to receive weather data corresponding to a worksite (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 3 176 Transceiver); 
a weather model generation logic configured to generate a weather model based on the weather data (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public.); 
a worksite action identification logic configured to identify the input weather criterion in the weather model (Wiethorn [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server; Also see [0047] At block 312, the CRL apparatus receives weather data from the weather service. The CRL apparatus utilizes its GPS unit for locationing information and determining an area of interest for the weather inquiry. The weather data may provide weather information for an area of interest including the crane.) and, in response, identify the worksite action based on the mapping in the conditional rule (Weithorn [0047] At block 314, if there are no weather issues then the methodology returns to decision block 302. On the other hand, if there are weather issues, then the methodology advances to block 316, where the crane operator and site are warned of the weather issues.).
Weithorn is not relied upon to teach a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action. Weithorn does however, teach a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).
Xu teaches a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action (Xu [0019] when the wind speed reaches 13 m/s can send early warning signal when the wind speed reaches 20 m/s can send out alarming signal and cut off working power supply.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Weithorn in view of Xu to explicitly teach a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action, by recognizing that the wind speed relates affects the load on the crane, and that the actual wind speed can be used instead of the load on the crane from the wind speed (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.), to determine when the control signal should be generated (see MPEP 2143 I. (B) Simple substitution of one known element for another to obtain predictable results).

Regarding Claim 2, Weithorn in view of Xu (as stated above) further teaches weather model models a plurality of different atmospheric states relative to the worksite for a given time period (Weithorn [0018] Additionally, a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public. By way of example, and not by way of limitation, the US federal agency, the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), are such a service.).

Regarding Claim 3, Weithorn in view of Xu (as stated above) further teaches conditional rule selection logic configured to select the conditional rule from a plurality of conditional rules that each map an input weather criterion to a corresponding worksite action (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits. In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. The weather issues monitored may also include lightning warnings. Note that the plurality of thresholds (rules) are dependent on crane configuration and weather conditions).

Regarding Claim 4, Weithorn in view of Xu (as stated above) further teaches wherein the different atmospheric states comprise two or more of: atmospheric temperature, precipitation. air pressure, moisture, humidity, or wind speed (Weithorn [0018] Additionally, a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public. By way of example, and not by way of limitation, the US federal agency, the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), are such a service. Note that weather models provided by NWS or NOAA inherently contain temperature, pressure, humidity, precipitation and wind conditions).

Regarding Claim 5, Weithorn in view of Xu (as stated above) further teaches user interface logic configured to: 
generate a user interface with a weather criterion user input mechanism and a worksite action user input mechanism (Wiethorn [0040] The UI interaction and generation module 252 generates a user interface that allows the end user to specify parameters that may be utilized to generate various reports and notifications.); 
based on user actuation of the weather criterion user input mechanism, define the input weather criterion (Wiethorn [0039] The CRL application 250 includes a user interface (UI) interaction and generation module 252 [ ... ] weather data 274; also see Fig. 6 and note that the User Interface 252 allows access to weather data when allowing the user to specify parameters); and 
based on user actuation of the worksite action user input mechanism, define the worksite action (Wiethorn [0040] The office/ticket data 272 may also include information about job assignments, including having input data on specific questions based on limitation containment in accordance with applicable local, state, and national standards. Such job input information may also include the job ticket specifying a job number and job name assignment. An operator may be assigned to a job number and job name assignment and the smart device being utilized by the operator may be employed to answer a series of questions concerning the need for riggers, signal person, and/or lift director.; also see Fig. 6 and note that the User Interface 252 allows access to Office/Ticket data when allowing the user to specify parameters).

Regarding Claim 6, Weithorn in view of Xu (as stated above) further teaches wherein the weather model is based on one or more of current weather on the worksite or a weather forecast for a future time period (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public.).

Regarding Claim 7, Weithorn in view of Xu (as stated above) further teaches wherein the machine control signal controls a mobile work machine comprising: 
a set of ground engaging elements movably supported by a frame and driven by a power source to drive movement of the mobile work machine (Wiethorn [0014] As shown, the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. Additionally, a lower undercarriage 20 with a set of parallel tracks 22 having endless treads 24 provide stability and mobility to the crawler crane 12. See Fig. 1 16, 20, 22, and 24); 
a movable element movably supported by the frame to move relative to the frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18); 
an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry28 and boom hoist assembly 30. See Fig. 126 and 18); and 
a controller configured to generate an actuator control signal, indicative of a commanded movement of the actuator, and provides the actuator control signal to the actuator to control the actuator to perform the commanded movement (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop sign a I is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 8, Weithorn in view of Xu (as stated above) further teaches wherein the machine control signal comprises a restriction signal that restricts the commanded movement (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 9, Weithorn in view of Xu (as stated above) further teaches wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold wind speed (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.); and 
generate, based on the determination, the restriction signal to set a height restriction for the movable element (Wiethorn [0024] In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. And see Xu [0019] when the wind speed reaches 13 m/s can send early warning signal when the wind speed reaches 20 m/s can send out alarming signal and cut off working power supply. Note that a stop work signal is the same as restricting the height to its resting position).

Regarding Claim 12, Weithorn in view of Xu (as stated above) further teaches wherein the machine control signal controls a data storage system to store machine performance metrics that represent worksite performance of the mobile work machine and are correlated to the weather data (Wiethorn [0041] The report modules 260 may be executed to containerize and annotate the data elements to generate the required report or reports. The report modules 260 may also assist an investigator or owner in the event of incident occurring. The cloud C and, in particular, the CRL database 124 captures and stores all data, which can be used to generate various reports following an incident. In one implementation, following an incident, all of the data stored in the cloud C may be locked and only accessible by designated parties. Additionally, by way of example, the reports modules 260 may generate crane usage reports that allow an owner to determine actual hours of use for financial evaluation of each crane. By way of further example, the report modules 260 may also provide detailed records about the service times and hours of each crane. Such records may be an asset for insurances purposes and stored at a main office of the owner.).

Regarding Claim 13, Weithorn in view of Xu (as stated above) further teaches machine servicing determination and control logic configured to: 
aggregate a plurality of different atmospheric states defined in the weather model (Weithorn [0018] Additionally, a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public. By way of example, and not by way of limitation, the US federal agency, the National Weather Service (NWS) or National Oceanic and Atmospheric Administration (NOAA), are such a service. Note the reported models from NWS and NOAA are aggregated atmospheric data); 
determine an effect of worksite conditions based on the aggregated atmospheric states, on a component of the mobile work machine (Wiethorn [0024] Each time wind speed increases by a factor of two, the pressure it exerts increases by a factor of four. Therefore, a crane working with a 12 mile-per-hour wind that suddenly increases to 24 mph has an instant load resistance increasing by four times.); and 
generate the machine control signal to control a communication system to send a notification to a remote computing system indicative of the effect on the component of the mobile work machine (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.).

Regarding Claim 15, Weithorn teaches a method performed by a computing system. the method comprising: 
receiving, by a communication system, weather data corresponding to a worksite (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 3 176 Transceiver); 
generating, based on the weather data, a weather model that models a plurality of different atmospheric states relative to the worksite for a given time period (Wiethorn [0032] The processor 170 then receives weather data for the area of interest via the wireless transceiver. The weather data may include ongoing wind speed readings and lightning information as well as more general weather forecasting, weather watches, weather warnings, and weather information. Also see Fig. 1 129 Weather service); 
selecting. based on the weather model. a conditional rule from a plurality of conditional rules that map input weather criteria of the plurality of different atmospheric states to a plurality of' different worksite action (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits. Note that the action of sending a notification will be issued to the crane/operator is mapped to wind conditions, so that an appropriate action can be taken by the crane/operator); 
identifying a given worksite action mapped by the selected conditional rule that (Weithorn [0047] At block 314, if there are no weather issues then the methodology returns to decision block 302. On the other hand, if there are weather issues, then the methodology advances to block 316, where the crane operator and site are warned of the weather issues.).
Weithorn is not relied upon to teach generating a machine control signal that controls a machine associated with the worksite based on the given worksite action.
Xu teaches a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action (Xu [0019] when the wind speed reaches 13 m/s can send early warning signal when the wind speed reaches 20 m/s can send out alarming signal and cut off working power supply.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Weithorn in view of Xu to explicitly teach a control signal generator configured to generate a machine control signal that controls a machine associated with the worksite based on the identified worksite action, by recognizing that the wind speed relates affects the load on the crane, and that the actual wind speed can be used instead of the load on the crane from the wind speed as disclosed in Weithorn (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.), to determine when the control signal should be generated (see MPEP 2143 I. (B) Simple substitution of one known element for another to obtain predictable results).

Regarding Claim 16, Weithorn in view of Xu (as stated above) further teaches wherein the weather model is based on one or more of current weather on the worksite or a weather forecast for a future time period (Wiethorn [0018] a weather service 129 provides weather forecasts, warnings of hazardous weather, and other weather-related services to the field F and the cloud C for the purposes of protection, safety, and general information. In one embodiment, the weather service 129 provides these weather-related services to organizations and general public.).

Regarding Claim 17, Weithorn in view of Xu (as stated above) further teaches wherein the machine comprises a mobile work machine having a movable element movably supported by a frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18) and an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry 28 and boom hoist assembly 30. See Fig. 1 26 and 18), and further comprising: 
generating a restriction signal that restricts a commanded movement of the actuator (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).

Regarding Claim 19, Weithorn in view of Xu (as stated above) further teaches a mobile work machine (Wiethorn [0014] A crawler crane 12 and a tower crane 14 are positioned in field F at a job site. It should be appreciated that although a crawler crane and a tower crane are depicted, the teachings presented herein work with any type of crane.) comprising: 
a frame (Wiethorn [0014] As shown, the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 16); 
a set of ground engaging elements movably supported by the frame and driven by a power source to drive movement of the mobile work machine on a worksite (Wiethorn [0014] Additionally, a lower undercarriage 20 with a set of parallel tracks 22 having endless treads 24 provide stability and mobility to the crawler crane 12. See Fig. 1 20, 22, and 24 ); 
a movable element movably supported by the frame to move relative to the frame (Wiethorn [0014] the crawler crane 12 includes a crane body 16 having a boom 18 mounted thereto so as to be hoisted and lowered. See Fig. 1 18); 
an actuator coupled to the movable element to controllably drive movement of the movable element (Weithorn [0014] A winch 26 is also secured to the crane body 16 to drive the boom 18 to be hoisted and lowered through a gantry 28 and boom hoist assembly 30. See Fig. 126 and 18); and 
a control system (Wiethorn [0028] The processor 170 may process instructions for execution 
within the computing device; also see [0030] The memory 172 and the storage 174 are accessible to the processor 170 and include processor-executable instructions that, when executed, cause the processor 170 to execute a series of operations.) configured to: 
generate an actuator control signal, indicative of a commanded movement of the actuator, based on the movement restriction (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.).
Weithorn is not relied upon teach receive a restriction control signal that is based on a weather model indicative of weather corresponding to the work site and represents a movement restriction.
Xu teaches receive a restriction control signal that is based on a weather model indicative of weather corresponding to the work site and represents a movement restriction (Xu [0019] when the wind speed reaches 13 m/s can send early warning signal when the wind speed reaches 20 m/s can send out alarming signal and cut off working power supply.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Weithorn in view of Xu to explicitly teach receive a restriction control signal that is based on a weather model indicative of weather corresponding to the work site and represents a movement restriction, by recognizing that the wind speed relates affects the load on the crane, and that the actual wind speed can be used instead of the load on the crane from the wind speed (Wiethorn [0026] When the load factor reaches a predetermined value, an overload is judged by the override portion 141, and a stop signal is then sent to the automatic stop valve 132, which may be a solenoid valve, for example, and the crane operation automatically stops.), to determine when the control signal should be generated (see MPEP 2143 I. (B) Simple substitution of one known element for another to obtain predictable results).

Regarding Claim 20, Weithorn in view of Xu (as stated above) further teaches wherein the control system is con figured to: 
determine that the weather model indicates a threshold wind speed (Wiethorn [0024] the CRL apparatus 50 and the smart device 110, in combination, issue a notification if the wind speeds are in excess of 20 mph (32 kph), 25 mph (40 kph), or 30 mph (48 kph), based on the crane configuration and it corresponding limits.); and 
set a height restriction for the movable element based on the movement restriction (Wiethorn [0024] In one implementation, winds at 20 mph (32 kph) or 25 mph (40 kph) cause a warning and winds at 30 mph (48 kph) cause a stop work warning. And see Xu [0019] when the wind speed reaches 13 m/s can send early warning signal when the wind speed reaches 20 m/s can send out alarming signal and cut off working power supply. Note that a stop work signal is the same as restricting the height to its resting position).

Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weithorn in view Xu (as stated above) as applied to claims 1 and 15 above, and further in view of Breiner et al. (CA 2980350 A1), hereinafter "Breiner".

Regarding Claim 10, Weithorn in view of Xu (as stated above) is not relied upon to teach wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature; and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine.
Breiner teaches wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature (Breiner [0105] As an example, the first parameter values 530 from the vehicle sensors 342 may 12 correspond to engine temperatures, lubricant temperatures, coolant temperatures, and/or 13 ambient temperatures from one or more of the respective temperature sensors. When 14 the first parameter values 530 representing such temperatures reach a predetermined threshold of an associated start initiation condition 540,); and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine (Breiner [0105] the start system 110 may 16 generate the start command 560 to start the engine 240 to avoid further decreases in 17 temperature and/or to warm the respective vehicle element.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Wiethorn in view of Xu, further in view of Breiner to teach wherein the worksite action identification logic is configured to: 
determine that the weather model indicates a threshold temperature; and 
generate, based on the determination, a start-up signal to start an engine of the mobile work machine, because unaddressed cold conditions may delay or prevent a manual start by the operator at a later time. As an example, it may be undesirable to operate an engine 240 at very low temperatures. Such operation may result in condensation, emission, and/or efficiency issues (Breiner [0090]).

Regarding Claim 18, Weithorn in view of Xu (as stated above) is not relied upon to teach determining that the weather model indicates a threshold temperature; and 
generating. based on the determination, a start-up signal to start an engine of the mobile work machine.
Breiner teaches determining that the weather model indicates a threshold temperature (Breiner [0105] As an example, the first parameter values 530 from the vehicle sensors 342 may 12 correspond to engine temperatures, lubricant temperatures, coolant temperatures, and/or 13 ambient temperatures from one or more of the respective temperature sensors. When 14 the first para meter values 530 representing such temperatures reach a predetermined threshold of an associated start initiation condition 540); and 
generating. based on the determination, a start-up signal to start an engine of the mobile work machine (Breiner [0105] the start system 110 may 16 generate the start command 560 to start the engine 240 to avoid further decreases in 17 temperature and/or to warm the respective vehicle element.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Wiethorn in view of Xu, further in view of Breiner to teach because unaddressed cold conditions may delay or prevent a manual start by the operator at a later time. As an example, it may be undesirable to operate an engine 240 at very low temperatures. Such operation may result in condensation, emission, and/or efficiency issues (Breiner [0090]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weithorn in view Xu (as stated above) as applied to claim 1 and 7 above, and further in view of Yoon (KR 20040058808 A).

Regarding Claim 11, Weithorn in view of Xu (as stated above) is not relied upon to teach a positioning system compensation logic configured to: 
identity an impact of the weather at the worksite on positioning information generated by a position detection system associated with the mobile work machine; and 
generate compensated position information based on the identified impact.
Yoon teaches a positioning system compensation logic configured to: 
identity an impact of the weather at the worksite on positioning information generated by a position detection system associated with the mobile work machine (Yoon p.6, para. 8: On the other hand, in the determination result 503, if the weather data, the GPS position error correction data for correcting the error caused by the propagation delay by the ionospheric layer is calculated by inputting weather information such as temperature and relative humidity into the ionospheric error correction physical model); and 
generate compensated position information based on the identified impact (Yoon p. 6, para. 8: That is, the GPS position error correction data for compensating for the atmospheric delay of the radio wave is generated using the weather information (506).).
It would have been obvious to one of ordinary skill in the art, prior to effective filing date of the instant application, to modify Weithorn in view of Xu (as stated above), further in view Yoon to teach a positioning system compensation logic configured to: 
identity an impact of the weather at the worksite on positioning information generated by a position detection system associated with the mobile work machine; and 
generate compensated position information based on the identified impact, to ensure accurate positioning, as it is known that atmospheric conditions can negatively impact GPS signal reception, especially propagation (Yoon p. 2, para. 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weithorn in view Xu (as stated above) as applied to claim 1 and 7 above, and further in view of de Kontz et al. (US 20160298306 A1), hereinafter "de Kontz".

Regarding Claim 14, Weithorn in view of Xu (as stated above) further teaches identify a plurality of worksite operations to be performed on the worksite (Wiethorn [0006] FIG. 1 is a schematic block diagram depicting one embodiment of a system utilizing CRL apparatuses on multiple cranes; also see [0045] a weather service is in communication with each of the CRL apparatus and the cloud-based CRL server. At decision block 302, a designation of the crane and the CRL apparatus is determined. The crane and the CRL apparatus may be "Not In Use," "At Job Site," or "In Transit." A GPS unit associated with the CRL application 250 determines location and provides input into the status of the apparatus, which informs what notifications, if any, should be sent. With respect to the designation "At Job Site," the methodology advances to decision block 304. The designation "At Job Site" means the crane's presence at the work site has been arranged and on-site responsibilities will be executed). 
Weithorn in view of Xu (as stated above) is not relied upon to teach determine an order for the worksite operations based on the weather model; and 
generate the machine control signal based on the determined order.
De Kontz teaches determine an order for the worksite operations based on the weather model (de Kontz [0077] In one embodiment, the fluid delivery plan may include a schedule for delivering fluid to the first, second, and third locations. The fluid delivery plan may a Isa indicate a route for a fluid delivery machine to follow in order to deliver fluid to the first, second, and third locations.); and 
generate the machine control signal based on the determined order (de Kontz [0077] In step 740, a fluid delivery plan may be generated based on the first environmental data, second environmental data, and interpolated environmental conditions. The fluid delivery plan may identify an amount of fluid (e.g., water and/or other dust suppressant) to be distributed to each of the first, second, and third locations based on the first environmental data, second environmental data, and interpolated environmental conditions; also see Fig. 8 830 and note that the order of worksite operations is just one part of the entire worksite action plan).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Weithorn in view of Xu (as stated above), further in view of de Kontz to teach determine an order for the worksite operations based on the weather model; and 
generate the machine control signal based on the determined order, to perform an operation in the locations of interest in the least amount of time or to make sure that operations with high priority are dealt with first (de Kontz [0084-0086] and see [0087-0091] for other factors in determining order of operations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/21/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863